Drawings
	The objections to the drawing are withdrawn based on the amendments filed on 8/10/2022.

Claim Rejections - 35 USC § 112
	The rejections of the Claims under 35 USC 112(b) are withdrawn based on the amendments filed on 8/10/2022.

Allowable Subject Matter
Claims 1, 3-13, and 15-20 are allowed.  
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the Claim features “a sleeve having a bottom, a tubular shell extending from the bottom, the tubular shell having an open top end opposite from the bottom, and a top portion adjacent to the open top end, and an air passage extending through the top portion; a cap shaped to be received within the top portion of the tubular shell; a body shaped to be received within the tubular shell, the body having a body bottom, and a body tubular shell extending from the body bottom, the body tubular shell having a body open top end opposite from the body bottom, and a body lip adjacent to the body open top end, the body lip shaped to be aligned with the cap; and a seal shaped to be positioned between the body lip and the cap and extend along the body lip, the seal selected to have a forging temperature that is lower than the forging temperature of the sleeve, the cap, and the body, the seal further including an air hole extending through the seal” were not found in the prior art.  Claims 3-9 are allowed due to their dependence on Claim 1.
Regarding Claim 10, the Claim features “a sleeve having a bottom, and a tubular shell extending from the bottom, the tubular shell having an open top end opposite from the bottom, a top portion adjacent to the open top end, and an air passage extending through the tubular shell; a body positioned within the shell of the sleeve, the body having a body bottom, and a body shell extending from the body bottom, the body shell having a body open top end opposite from the body bottom, and a body lip adjacent to the body open top end; a cap at least partially positioned within the tubular shell of the sleeve, the cap having 5 119061-0186UT01/6030614 2Application No. 16/696,480Attorney Docket No. I 19061-0186UT01 a cap top located proximate the top portion of the tubular sleeve, and a cap shell extending from the cap top to adjacent the body lip; a seal positioned between the body lip and the cap; and a spring positioned within the tubular shell of the sleeve and positioned between the body bottom and the bottom of the sleeve” were not found in the prior art.  Claims 11-13 and 15-16 are allowed due to their dependence on Claim 10
Regarding Claim 17, the Claim features “a sleeve having a bottom, and a shell extending from proximate a perimeter of the bottom, the shell having an open top end opposite from the bottom, a top portion adjacent to the open top end, and an air passage; a cap positioned within the top portion of the shell; the cap having 6 119061-01 8( 1 1T)l ( UI4 2Application No. 16/696,480Attorney Docket No. 119061-0186UT01 a cap top located proximate the top portion of the shell, and a cap shell extending from the cap top and along the shell, the cap shell having a cap lip opposite from the cap top, a body positioned within the shell, the body having a body bottom, and a body shell extending from the body bottom, the body shell having a body open top end opposite from the body bottom, and a body lip adjacent to the body open top end, the body lip aligned with the cap lip and having a body air passage in fluid communication with the air passage of the shell; and a seal between the body lip and cap, the seal extends along the body lip and the cap lip, the seal selected to have a melting temperature that is lower than the melting temperature of the sleeve, the cap, and the body” were not found in the prior art.  Support for the amendments to Claim 17 appear to be found in elements 717 and 927 of Fig. 9.  Claims 18-20 are allowed due to their dependence on Claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L DAVIS whose telephone number is (571)272-1599. The examiner can normally be reached Monday-Friday, 8am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CYNTHIA L. DAVIS
Examiner
Art Unit 2863



/C.L.D./Examiner, Art Unit 2863       

/NATALIE HULS/Primary Examiner, Art Unit 2863